Citation Nr: 0817682	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  00-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include Meckel's diverticulitis and a duodenal ulcer.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2006, the Board remanded the claim of entitlement to 
service connection for a stomach disorder, to include 
Meckel's diverticulitis and a duodenal ulcer, for additional 
development and adjudicative action.  It also remanded the 
claim of entitlement to service connection for headaches for 
issuance of a statement of the case.  The case has been 
returned to the Board for further appellate review. 

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Meckel's diverticulitis is a congenital defect.

2.  The preponderance of the evidence is against a finding 
that Meckel's diverticulitis or ulcer disease had its onset 
in service, to include manifestations to a compensable degree 
within one year following discharge from service, or is 
otherwise due to service.


CONCLUSION OF LAW

A stomach disorder, to include Meckel's diverticulitis and a 
duodenal ulcer, was not incurred in or aggravated by service 
and ulcer disease may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  Additionally, the veteran was 
informed how disability ratings and effective dates are 
assigned.  Further, while the veteran did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claim was readjudicated in a November 2007 supplemental 
statement of the case.  

The claimant was provided the opportunity to present 
pertinent personal testimony at a video conference hearing 
before a Veterans Law Judge at the RO in December 2005.  The 
claim was remanded in May 2006 to provide the veteran with 
proper VCAA notice and other development.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, his 
testimony at the December 2005 hearing, service treatment 
records, VA medical records, and private medical records. 
 Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Ulcers, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran's service treatment reports do not show that he 
was seen during service for stomach or gastrointestinal 
problems.  The veteran himself has admitted not having 
received treatment for ulcers or any other stomach disorder 
while in service.  

A January 1981 private hospitalization record shows the 
veteran was diagnosed with Meckel's diverticulitis.  He 
reported a two-day history of persistent lower abdominal pain 
and denied prior abdominal pain.  He underwent a segmental 
resection of small bowel with end-to-end anastomosis and an 
appendectomy.

A November 1981 VA treatment record shows the veteran 
complained of upper abdominal distress, which had started at 
the end of October.  He reported the epigastric distress was 
"fairly constant."  A January 1982 VA hospitalization 
summary report shows the veteran was diagnosed with duodenal 
ulcer, anemia secondary to the ulcer, and status post 
appendectomy and Meckel's diverticulumectomy.

The Board remanded the claim for the veteran to be examined 
and to obtain a medical opinion regarding his abdominal 
symptoms in the year following his discharge from service.  
The veteran was examined in October 2006, and VA had to 
obtain additional addendums from that examiner to make sure 
its and the Board's questions were answered.  The VA examiner 
stated that Meckel's diverticulum was a congenital defect.  
She determined that the symptoms the veteran demonstrated in 
November 1981 were not as likely as not manifestations of 
ulcer disease.  She also stated that the symptoms and 
diagnoses shown in the January 1981 private hospitalization 
summary report were not related to ulcer disease.  The VA 
examiner concluded that the veteran had no residuals from the 
Meckel's diverticulum, the bowel resection, or the 
appendectomy.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a stomach disorder, to 
include Meckel's diverticulitis and a duodenal ulcer.  The 
veteran argues that the abdominal pain he experienced in 
January 1981 and in November 1981, which is within one year 
following his discharge from service, were manifestations of 
ulcer disease and that service connection for ulcer disease 
should be awarded based on presumptive service connection.  
He also argues that service connection for diverticulitis is 
warranted because it was diagnosed shortly after he was 
discharged from service.  

As stated above, there is no evidence in the service 
treatment records of any complaints or diagnoses of a stomach 
disorder, and the veteran concedes such.  The veteran was 
diagnosed with Meckel's diverticulitis the month following 
his discharge from service.  This was not shown in service, 
and Meckel's diverticulitis is not a "chronic disease" 
subject to possible presumptive service connection.  More 
importantly, a medical professional has stated that Meckel's 
diverticulitis is a congenital defect.  Congenital defects 
are not diseases or injuries within the meaning of applicable 
legislation, and cannot be service connected.  See 38 C.F.R. 
§ 3.303(c) (2007).  There is no competent evidence to refute 
this opinion.  Therefore, service connection for Meckel's 
diverticulitis is not warranted.

As for ulcer disease, service connection is also not 
warranted for this disability.  The first showing of ulcer 
disease was in January 1982, which is more than one year 
following discharge from service.  A VA examiner has 
determined that it is not as likely as not that the abdominal 
symptoms the veteran demonstrated within the one-year period 
following discharge of service were manifestations of ulcer 
disease.  There is no competent evidence to refute this 
medical opinion.  Therefore, service connection for ulcer 
disease is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a stomach disorder, to 
include Meckel's diverticulitis and a duodenal ulcer, is 
denied.


REMAND

In compliance with the Board's May 2006 remand, the RO issued 
a statement of the case on the claim of entitlement to 
service connection for headaches in November 2007.  In 
December 2007, the veteran submitted a timely VA Form 9, 
Appeal to the Board, wherein he asked for a video conference 
hearing with the Board.

Accordingly, the case is hereby REMANDED for the following 
action: 

The RO should schedule a hearing with the 
Board.  The RO should also inform the 
veteran of his rights associated with the 
type of hearing requested and which 
rights he waives in electing another type 
of hearing.   Thereafter, the case should 
be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


